         Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 1 of 16                                     FILED
                                                                                                    2020 Jul-07 PM 08:40
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

MICHAEL C. THREATT,                             )
                                                )       Civil Action No.
        Plaintiff,                              )
                                                )       20-CV-00096-ACA
v.                                              )
                                                )
SYLACAUGA HOUSING                               )
AUTHORITY,                                      )
                                                )
        Defendant.                              )

                        PLAINTIFF/COUNTERCLAIM DEFENDANT
                           MICHAEL C. THREATT’S ANSWER

        Plaintiff/Counterclaim Defendant Michael Threatt (“Threatt”) responds to the Counterclaim

of Defendant/Counterclaim Plaintiff Sylacauga Housing Authority (“SHA”) as follows:

        Each allegation of the Counterclaim not specifically admitted is denied and strict proof of

the same is demanded. No response is required to the allegations contained in the Introduction as

they consist of unproven allegations. To the extent a response is required, and to the extent that the

aforementioned paragraphs contain any allegations of wrongdoing by Threatt; Threatt denies same

in full and demands strict and absolute proof thereof.

                                              PARTIES

        1.      Admitted.

        2.      Admitted.

                                  JURISDICTION AND VENUE

        3.      Admitted that 28 U.S.C. § 2201 and Fed.R.Civ.P. 57 allow any court of the United

States, upon the filing of an appropriate pleading, the ability to declare the rights and other legal

relations of any interested party seeking such declaration, whether or not further relief is or could be
         Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 2 of 16




sought. Denied, that a declaratory judgment is proper here.

        4.       Admitted.

        5.       Admitted.

        6.       Plaintiff/Counterclaim Defendant can neither admit nor deny the allegations

contained in Paragraph 6 of Defendant/Counterclaim Plaintiff’s Counterclaim as they are matters of

statutory and/or case law interpretation and constitute legal conclusions. To the extent that a response

is required, Plaintiff/Counterclaim Defendant denies same in full and demands strict and absolute

proof thereof.

        7.       Plaintiff/Counterclaim Defendant can neither admit nor deny the allegations

contained in Paragraph 7 of Defendant/Counterclaim Plaintiff’s Counterclaim as they are matters of

statutory and/or case law interpretation and constitute legal conclusions. To the extent that a response

is required, Plaintiff/Counterclaim Defendant denies same in full and demands strict and absolute

proof thereof.

        8.       Admitted.

                                                FACTS

        9.       Admitted.

        10.      Admitted.

        11.      Admitted.

        12.      Denied, extenuating circumstances related to racial bias called for the removal of said

clause and Board unanimously agreed to new contract.

        13.      Admitted.

        14.      Admitted.


                                                   2
         Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 3 of 16




       15.     Admitted.

       16.     Admitted.

       17.     Denied, extenuating circumstances related to racial bias called for the removal of

said clause and Board unanimously agreed to new and better contract.

       18.     Denied, extenuating circumstances related to racial bias called for the removal of

said clause and Board unanimously agreed to new and better contract.

       19.     Admitted.

       20.     Admitted.

       21.     Admitted.

       22.     Admitted.

       23.     Admitted.

       24.     Denied, in Executive Session, the Plaintiff/Counterclaim Defendant informed the

Board of Commissioners that his contract was about to expire and based on the climate of racial bias

that affected his family, he was not going to move to the area and needed a new and better contract.

Because of these agreed upon concerns, the Board unanimously agreed to new and better contract.

       25.     Denied, in Executive Session, the Plaintiff/Counterclaim Defendant informed the

Board of Commissioners that his contract was about to expire and based on the climate of racial bias

that affected his family, he was not going to move to the area and needed a new and better contract.

Because of these agreed upon concerns, the Board unanimously agreed to new and better contract.

       26.     Denied.



       27.     Admitted, the Plaintiff/Counterclaim Defendant informed the Board that he could not


                                                 3
         Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 4 of 16




continue working for the SHA under conditions harmful to his family, i.e. racial animus in the

community at large.      Based on this exhibited animus the Plaintiff/Counterclaim Defendant

demanded a new contract with language protective of himself and his family. Additionally, former

Board Commissioner, Priscilla Cleveland stated that the racism in the area is why she informed the

Plaintiff/Counterclaim Defendant that he should only rent a home in the area before deciding to

move to Sylacauga permanently. Based on these recognized concerns, the Board of Commissioners

unanimously voted to create a new contract.

       28.     Denied, the Plaintiff/Counterclaim Defendant informed the Board that he could not

continue working for the SHA under conditions harmful to his family, i.e. racial animus in the

community at large.      Based on this exhibited animus the Plaintiff/Counterclaim Defendant

demanded a new contract with language protective of himself and his family. Additionally, former

Board Commissioner, Priscilla Cleveland stated that the racism in the area is why she informed the

Plaintiff/Counterclaim Defendant that he should only rent a home in the area before deciding to

move to Sylacauga permanently. Based on these recognized concerns, the Board of Commissioners

unanimously voted to create a new contract.

       29.     Denied.

       30.     Denied.

       31.     Admitted.

       32.     Admitted.

       33.     Denied, the Plaintiff/Counterclaim Defendant informed the Board that he could not

continue working for the SHA under conditions harmful to his family, i.e. racial animus in the

community at large.      Based on this exhibited animus the Plaintiff/Counterclaim Defendant


                                                4
         Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 5 of 16




demanded a new contract with language protective of himself and his family. Additionally, former

Board Commissioner, Priscilla Cleveland stated that the racism in the area is why she informed the

Plaintiff/Counterclaim Defendant that he should only rent a home in the area before deciding to

move to Sylacauga permanently. Based on these recognized concerns, the Board of Commissioners

unanimously voted to create a new contract.

       34.     Denied, the Plaintiff/Counterclaim Defendant informed the Board that he could not

continue working for the SHA under conditions harmful to his family, i.e. racial animus in the

community at large.    Based on this exhibited animus the Plaintiff/Counterclaim Defendant

demanded a new contract with language protective of himself and his family. Additionally, former

Board Commissioner, Priscilla Cleveland stated that the racism in the area is why she informed the

Plaintiff/Counterclaim Defendant that he should only rent a home in the area before deciding to

move to Sylacauga permanently. Based on these recognized concerns, the Board of Commissioners

unanimously voted to create a new contract.

       35.     Denied, the Plaintiff/Counterclaim Defendant informed the Board that he could not

continue working for the SHA under conditions harmful to his family, i.e. racial animus in the

community at large.    Based on this exhibited animus the Plaintiff/Counterclaim Defendant

demanded a new contract with language protective of himself and his family. Additionally, former

Board Commissioner, Priscilla Cleveland stated that the racism in the area is why she informed the

Plaintiff/Counterclaim Defendant that he should only rent a home in the area before deciding to

move to Sylacauga permanently. Based on these recognized concerns, the Board of Commissioners

unanimously voted to create a new contract.

       36.     Admitted.


                                                5
         Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 6 of 16




       37.     Denied.

       38.     Denied.

       39.     Admitted.

       40.     Denied, the new contract was legally signed by the Vice Chairperson, Alma Jean

Cook. According to the SHA Bylaws, Article II Officers, Section 3, the Vice Chairperson shall

perform the duties of the Chairperson in the absence or the incapacity of the Chairperson.

       41.     Admitted, the new contract was legally signed by the Vice Chairperson, Alma Jean

Cook. According to the SHA Bylaws, Article II Officers, Section 3, the Vice Chairperson shall

perform the duties of the Chairperson in the absence or the incapacity of the Chairperson. The

following Board Commissioners were in attendance during the Executive Session: Alma Jean Cook,

Priscilla Cleveland, and Former Board Chairperson, William "Bill" Roberts. The following Board

Commissioners were on the phone during the Executive Session: Matthew Hubbard (left the meeting

early) and Board Chairperson, Marvin Miller (was at the hospital to see about his mother). The

Board of Commissioner unanimously voted to enter into a new contract and extend the

Plaintiff/Counterclaim Defendant’s term to five years, increase his salary, make him a vested

employee, remove the language requiring he move to Sylacauga, make the contract match the

bylaws, and clearly set out the Plaintiff/Counterclaim Defendant’s Title/ Duties as the Chief

Executive Officer.

       42.     Admitted.

       43.     Admitted.

       44.     Admitted.

       45.     Admitted.


                                                6
         Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 7 of 16




       46.     Denied, the new contract was legally signed by the Vice Chairperson, Alma Jean

Cook. According to the SHA Bylaws, Article II Officers, Section 3, the Vice Chairperson shall

perform the duties of the Chairperson in the absence or the incapacity of the Chairperson.

       47.     Denied.

       48.     Denied.

       49.     Denied.

       50.     Denied, Alma Jean Cook polled the other commissioners regarding their thoughts on

executing the contract. Former Board Chairperson, William "Bill" Roberts made the comment if we

do not make the decision to keep Michael [Plaintiff/Counterclaim Defendant], we are going to lose

him to another housing authority.

       51.     Denied.

       52.     Denied.

       53.     Denied.

       54.     Denied.

       55.     Denied.

       56.     Denied.

       57.     Denied.

                                       COUNT I
                                DECLARATORY JUDGMENT

       58.     Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.

       59.     Denied.



                                                  7
         Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 8 of 16




       60.     Denied.

       61.     Denied.

       62.     Denied.

       63.     Admitted.

       64.     Admitted.

       65.     Denied. Paragraph 65 states conclusions of law to which no responsive pleading is

required. The opinion referenced in Paragraph 65 is a writing that speaks for itself and any

characterization thereof is denied. To the extent a responsive pleading is required, the allegations in

Paragraph 65 are denied.

       66.     Denied as stated. The new contract was legally signed by the Vice Chairperson,

Alma Jean Cook. According to the SHA Bylaws, Article II Officers, Section 3, the Vice Chairperson

shall perform the duties of the Chairperson in the absence or the incapacity of the Chairperson.

       67.     Denied. The new contract was legally signed by the Vice Chairperson, Alma Jean

Cook. According to the SHA Bylaws, Article II Officers, Section 3, the Vice Chairperson shall

perform the duties of the Chairperson in the absence or the incapacity of the Chairperson.

       68.     Denied. The new contract was legally signed by the Vice Chairperson, Alma Jean

Cook. According to the SHA Bylaws, Article II Officers, Section 3, the Vice Chairperson shall

perform the duties of the Chairperson in the absence or the incapacity of the Chairperson.

       69.     Denied. the new contract was legally signed by the Vice Chairperson, Alma Jean

Cook. According to the SHA Bylaws, Article II Officers, Section 3, the Vice Chairperson shall

perform the duties of the Chairperson in the absence or the incapacity of the Chairperson. The

following Board Commissioners were in attendance during the Executive Session: Alma Jean Cook,


                                                  8
         Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 9 of 16




Priscilla Cleveland, and Former Board Chairperson, William "Bill" Roberts. The following Board

Commissioners were on the phone during the Executive Session: Matthew Hubbard (left the meeting

early) and Board Chairperson, Marvin Miller (was at the hospital to see about his mother). Former

Board Chairperson, William "Bill" Roberts made the comment if we do not make the decision to

keep Michael, we are going to lose him to another housing authority. Alma Jean Cook also asked

the other commissioners, what did they want to do, either we want to keep Michael, or we don't, and

we need to go ahead and vote. The Board of Commissioner unanimously voted to enter into the

contract and extend the Plaintiff/Counterclaim Defendant’s term five years, increase his salary, make

him a vested employee, remove any language requiring him to move to Sylacauga , make the contract

match the bylaws, and clearly set out the Plaintiff/Counterclaim Defendant's Title/ Duties as the

Chief Executive Officer.

       70.     The Plaintiff/Counterclaim Defendant denies that Defendant/Counterclaim Plaintiff

is entitled to any of the relief requested in the numbered Paragraph 70, including subparts (a) through

(b), and respectfully requests that the Court dismiss the Counterclaim in its entirety and enter

judgment in his favor and against Defendant/Counterclaim Plaintiff.

                                       COUNT II
                                FRAUDULENT INDUCEMENT

       71.     Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.

       72.     Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.

       73.     Denied.



                                                  9
        Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 10 of 16




       74.     Denied.

       75.     Denied.

       76.     Denied.

       77.     Denied.

       78.     The Plaintiff/Counterclaim Defendant denies that Defendant/Counterclaim Plaintiff

is entitled to any of the relief requested in the numbered Paragraph 78, including subparts (a) through

(d), and respectfully requests that the Court dismiss the Counterclaim in its entirety and enter

judgment in his favor and against Defendant/Counterclaim Plaintiff.

                                      COUNT III
                              INADEQUATE CONSIDERATION

       79.     Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.

       80.     Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.

       81.     Denied.

       82.     Denied.

       83.     Denied.

       84.     Denied.

       85.     The Plaintiff/Counterclaim Defendant denies that Defendant/Counterclaim Plaintiff

is entitled to any of the relief requested in the numbered Paragraph 85, including subparts (a) through

(d), and respectfully requests that the Court dismiss the Counterclaim in its entirety and enter

judgment in his favor and against Defendant/Counterclaim Plaintiff.



                                                  10
        Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 11 of 16




                                        COUNT IV
                                    UNCONSCIONABILITY

       86.     Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.

       87.     Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.

       88.     Denied.

       89.     Denied.

       90.     Denied.

       91.     Denied.

       92.     Denied.

       93.     Denied.

       94.     Denied.

       95.     The Plaintiff/Counterclaim Defendant denies that Defendant/Counterclaim Plaintiff

is entitled to any of the relief requested in the numbered Paragraph 95, including subparts (a) through

(d), and respectfully requests that the Court dismiss the Counterclaim in its entirety and enter

judgment in his favor and against Defendant/Counterclaim Plaintiff.

                                          COUNT V
                                       MUTUAL MISTAKE

       96.     Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.

       97.     Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.


                                                  11
        Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 12 of 16




        98.     Denied.

        99.     Denied.

        100.    Denied.

        101.    Denied.

        102.    Denied.

        103.    The Plaintiff/Counterclaim Defendant denies that Defendant/Counterclaim Plaintiff

is entitled to any of the relief requested in the numbered Paragraph 103, including subparts (a)

through (d), and respectfully requests that the Court dismiss the Counterclaim in its entirety and enter

judgment in his favor and against Defendant/Counterclaim Plaintiff.

                                          COUNT VI
                                       COERCION/DURESS

        104.    Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.

        105.    Plaintiff/Counterclaim Defendant incorporates by reference his answers to the

preceding Paragraphs as if set forth at length herein.

        106.    Denied.

        107.    Denied.

        108.    Denied.

        109.    Denied.

        110.    Denied.

        111.    Denied.

        112.    Denied.



                                                  12
        Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 13 of 16




        113.    The Plaintiff/Counterclaim Defendant denies that Defendant/Counterclaim Plaintiff

is entitled to any of the relief requested in the numbered Paragraph 113, including subparts (a)

through (e), and respectfully requests that the Court dismiss the Counterclaim in its entirety and enter

judgment in his favor and against Defendant/Counterclaim Plaintiff.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

        SHA’s claims are barred in whole or in part by the doctrine of estoppel.

                              SECOND AFFIRMATIVE DEFENSE

        SHA’s claims are barred in whole or in part by the doctrine of unjust enrichment.

                               THIRD AFFIRMATIVE DEFENSE

        SHA failed to state causes of action for declaratory relief, fraudulent inducement, inadequate

consideration, unconscionability, mutual mistake, and/or coercion/duress.

                              FOURTH AFFIRMATIVE DEFENSE

        SHA failed to state a cause of action for injunctive relief.

                               FIFTH AFFIRMATIVE DEFENSE

        SHA failed to mitigate its alleged damages.

                               SIXTH AFFIRMATIVE DEFENSE

        SHA waived any rights or arguments it may have or had in support of its contention that the

contract duly executed by Alma Jean Cook was in any way improper.

                             SEVENTH AFFIRMATIVE DEFENSE

        The applicable statute of limitations expired prior to the institution of this action and

therefore this case should be dismissed with prejudice.


                                                  13
        Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 14 of 16




                               EIGHTH AFFIRMATIVE DEFENSE

       Laches applies and acts to bar the institution of this action, and therefore the claims of SHA

should be dismissed with prejudice.

                               NINTH AFFIRMATIVE DEFENSE

       Plaintiff/Counterclaim Defendant did not misrepresent any material fact.

                               TENTH AFFIRMATIVE DEFENSE

       If Plaintiff/Counterclaim Defendant made any misrepresentation, he did not know the

representation was not true.

                           ELEVENTH AFFIRMATIVE DEFENSE

       The Defendant/Counterclaim Plaintiff did not reasonably rely on any representations made

by the Plaintiff/Counterclaim Defendant.

                           TWELFTH AFFIRMATIVE DEFENSE

       Defendant/Counterclaim Plaintiff cannot recover on any equitable claims because it has

“unclean hands.”

                         THIRTEENTH AFFIRMATIVE DEFENSE

       Even if Defendant/Counterclaim Plaintiff’s allegations are true, it did not suffer any damages

(economic loss).

       The Plaintiff/Counterclaim Defendant reserves the right to amend this list of affirmative

defenses as this case progresses through discovery, trial, and/or appeal.



                           THREATT DEMANDS A TRIAL BY JURY
                            FOR ALL ISSUES TRIABLE BY JURY




                                                 14
       Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 15 of 16




                                   Respectfully submitted,

                                   /s/ Roderick T. Cooks
                                   Richard A. Rice
                                   Roderick T. Cooks
                                   Attorneys for the Plaintiff/Counterclaim Defendant


OF COUNSEL:
WINSTON COOKS, LLC
505 20th Street North
Suite#815
Birmingham, AL 35203
(205) 502-0970 telephone
(205) 278-5876 facsimile
email: rcooks@winstoncooks.com

The Rice Firm, LLC
www.thericefirmllc.com
420 20th Street North-Suite 2200
Birmingham, Alabama 35203
Office: 205.618.8733 ext. 101
Mobile: 256.529.0462
Fax: 888.391.7193




                                     15
        Case 1:20-cv-00096-ACA Document 42 Filed 07/07/20 Page 16 of 16




                                CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document on all persons listed
below via the Court’s CM/ECF filing system:

Brandi B. Frederick
Attorney for Defendants Sylacauga Housing Authority,
Patrick Lozito, Matt Hubbard, James Adams,
and Phillip Morris
Austill Lewis Pipkin & Maddox, P.C.
600 Century Park South, Suite 100
Birmingham, AL 35226
bfrederick@maplaw.com
(205) 870-3767 phone
(205) 870-3768 fax

Barry V. Frederick
Attorney For Defendant Alma Jean Cook
The Frederick Firm
5409 Trace Ridge Lane
Birmingham, Alabama 35244
Email: barry@frederickfirm.net
Phone: (205) 739-0043
Fax: (205) 739-0044

C. David Stubbs
Attorney For Defendant Mayor Jim Heigl
OF COUNSEL:
Stubbs, Sills & Frye P.C.
1724 South Quintard Avenue
Anniston, AL 36202
Phone: (205) 835-5050
david-ssf@cableone.net

       Done this the 7th day of July, 2020.

                                                                   /s/Roderick T. Cooks
                                                                   Of Counsel




                                               16
